


EXHIBIT 10.1
AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT, effective as of February 27, 2015, is made by and among COLUMBIA
STATE BANK and COLUMBIA BANKING SYSTEM, INC. (“CBSI” and, with Columbia State
Bank collectively, “Employer”) and MELANIE J. DRESSEL (“Executive”).


Recitals


A. Employer and Executive are parties to an Employment Agreement, effective as
of August 1, 2004, which was amended effective as of December 30, 2008 and
February 1, 2009 (as amended, the “Employment Agreement”).


B. The February 1, 2009 amendment reduced Executive’s change of control payments
so that the total amount thereof would be $1 less than the Parachute Payment
Amount (as defined in the Employment Agreement) and was adopted in connection
with CBSI’s voluntary participation in the U.S. Department of Treasury’s TARP
Capital Purchase Program, which was repaid in full in 2010.


C. Employer and Executive have agreed to revise the Employment Agreement so that
provisions regarding “parachute payments” under Section 280G of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), are identical to those
in the agreements of other executive officers of CBSI.


NOW THEREFORE, for and in consideration of the above, and the mutual covenants,
terms and conditions hereof, the parties agree as set forth below.


Agreement


1.
Amendment. Section 6.3 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:



6.3 IRS Section 280G Issues. If all or any portion of the amounts payable to the
Executive under this Agreement, either alone or together with other payments
which the Executive has the right to receive from Employer, constitute "excess
parachute payments" within the meaning of Section 280G of the Code that are
subject to the excise tax imposed by Section 4999 of the Code (or similar tax
and/or assessment), Executive shall be responsible for the payment of such
excise tax and Employer (and its successor) shall be responsible for any loss of
deductibility related thereto; provided, however, that Employer and Executive
shall cooperate with each other and use all reasonable efforts to minimize to
the fullest extent possible the amount of excise tax imposed by Section 4999 of
the Code, but only to the extent that any agreement to minimize the impact of
the Section 4999 excise tax shall comply in all respects with all applicable
laws, including Section 409A of the Code and regulations thereunder. If, at a
later date, it is determined (pursuant to final regulations or published rulings
of the Internal Revenue Service, final judgment of a court of competent
jurisdiction, or otherwise) that the amount of excise taxes payable by the
Executive is greater than the amount initially so determined, then Executive
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment. The
determination of the amount of any such excise taxes shall be made by

1



--------------------------------------------------------------------------------




the independent accounting firm employed by Employer immediately prior to the
change in control or such other independent accounting firm or advisor as may be
mutually agreeable to Employer and Executive in the exercise of their reasonable
good faith judgment.


2.
Miscellaneous.



a.
Entire Agreement. Except as specifically amended hereby, the Employment
Agreement remains in full force and effect and incorporates in the full the
provisions of this Amendment.



b.
Governing Law. This Amendment is made with reference to and is intended to be
construed in accordance with the laws of the State of Washington.



IN WITNESS WHEREOF, the parties have executed this Amendment effective on
February 27, 2015.




COLUMBIA STATE BANK




By /s/ WILLIAM T. WEYERHAUSER
William T. Weyerhaeuser
Its Chairman




COLUMBIA BANKING SYSTEM, INC.




By /s/ WILLIAM T. WEYERHAUSER
William T. Weyerhaeuser
Its Chairman


 




EXECUTIVE


/s/ MELANIE J. DRESSEL
Melanie J. Dressel

2

